                      Case 5:17-cv-00054-LEK-TWD Document 121 Filed 02/06/20 Page 1 of 2


                          DEPARTMENT OF LAW
                          OFFICE OF THE CORPORATION COUNSEL
                          CITY OF SYRACUSE, MAYOR BEN WALSH



                          February 6, 2020

Kristen E. Smith          Honorable Lawrence E. Kahn
Corporation Counsel       James T. Foley U.S. Courthouse
                          445 Broadway, Rm 424
Joseph W. Barry III       Albany, New York 12207
First Assistant
Corporation Counsel
                          Re:        Jennings v. Decker et al.
Christina F. DeJoseph                5:17-cv-54 (LEK/TWD)
Senior Assistant
Corporation Counsel
                          Dear Judge Kahn:
Lee R. Terry
Senior Assistant          Pursuant to the Court’s Text Order [Dkt. No 80], Defendants respectfully request an
Corporation Counsel       opportunity to file a dispositive motion. The parties have engaged in significant discovery
Catherine E. Carnrike
                          relative to Plaintiff’s remaining claims of excessive force and 14th amendment racial
Meghan E. Ryan            profiling as against the named officers as well as his Monell claim against the City of
Amanda R. Harrington      Syracuse.
John C. Black Jr.
Kathryn M. Ryan           More specifically, Defendants have produced the personnel and disciplinary files and
Ramona L. Rabeler
Todd M. Long              voluminous training materials and records relative to the named officers as ordered by the
Sarah A. Lafen            Court. [See Dkt. Nos. 90, 91, 92]. Both the individual officers and the City have also
Mary L. D’Agostino        responded to interrogatories propounded by Plaintiff’s counsel.
Sophie West
Sarah M. Knickerbocker
                          As relevant to Plaintiff’s Monell claim the City was also ordered to produce prior
                          substantiated complaints of racial profiling made to the Office of Professional Standards
                          (“OPS”) and to the Citizens Review Board (“CRB”). [See Id.]. While the City produced two
                          (2) CRB files that substantiated claims of “racial bias” in good faith, we submit that those
                          materials do not constitute notice of any custom, policy or practice of racial profiling in the
                          police department.

                          In addition to the significant amount of paper discovery conducted since the time discovery
                          was re-opened, several depositions have been conducted. Plaintiff’s counsel deposed the
                          named officers, as well as Sgt. Ocker, who investigated the use of force, and former Police
                          Chief Frank Fowler. [See Dkt. No. 111].
Department of Law
Office of Corp. Counsel   The undersigned deposed Plaintiff as well as Plaintiff’s friend who was a passenger in the
233 E. Washington St.     car when the incident occurred. Court-ordered subpoenas have been issued by the Court
City Hall, Room 300       for various records. [See Dkt. No. 117 and 118]. Those subpoenas should be served by the
Syracuse, N.Y. 13202      close of business today.
Office 315 448-8400
Fax 315 448-8381          Magistrate Judge Dancks has ordered the parties to attend a status conference on February
Email law@syrgov.net      25, 2020 [see 2/6/20 TEXT NOTICE].
www.syrgov.net


                                           Service of papers or process by facsimile or other electronic method is not acceptable.
      Case 5:17-cv-00054-LEK-TWD Document 121 Filed 02/06/20 Page 2 of 2



                                                                                          6 February 2020
                                                                                                   Page 2




With that in mind, Defendants respectfully submit that the extensive discovery conducted, together with
considerations of fairness, lack of prejudice to Plaintiff, and judicial economy all weigh in favor of
permitting Defendants to file a dispositive motion.

More specifically, the discovery conducted over the last several months through counsel for the parties
will permit Plaintiff to oppose any such motion in a meaningful way. Plaintiff’s counsel requested specific
discovery relevant to his claims of excessive force, racial profiling under the 14th amendment, and
municipal liability. Plaintiff’s counsel also explored those claims through depositions.

Now that Plaintiff has been afforded an opportunity to conduct such discovery with the assistance of
counsel, it seems only fair that Defendants are able to put those issues before the Court. Absent re-
opening discovery, Plaintiff would not have been able to conduct depositions or have access to a large
swath of the materials he may now attempt to use in support his claims, such as the named officers’
personnel/disciplinary files, and training records and materials.

Further, the filing of a dispositive motion within a reasonable time would be consistent with Rules 12(c)
and 56(b) of the Federal Rules of Civil Procedure. We are currently in the midst of the 30-day post-
discovery period as contemplated by Rule 56(b). And because no trial date has been scheduled, the filing
of a motion under Rule 12(c) would not delay trial.

Permitting the defense to file a dispositive motion also promotes judicial economy, as there is a strong
likelihood that motion practice will significantly narrow the issues for trial.

Accordingly, Defendants respectfully request that the Court permit the defense to file a dispositive
motion by April 27, 2020, which is 62 days after the conference currently scheduled for February 25,
2020 (the 60th day is a Saturday), or any reasonable time set forth by this Court.


Respectfully Submitted,



Christina F. DeJoseph
Senior Corporation Counsel

Cc:     Kevin Cannizzaro, Esq. (via ECF)
